DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7, 9, 11-14 and 17-20 were indicated as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species B-G, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2020.  Examiner notes Claim 7 has not indicated as being withdrawn. Please correct the status of Claim 7 to be in a withdrawn state in response to this action. Claims 11-14 were rejected previously, but no comment was made regarding their rejoinder.  Claims 11-14 were determined to not present a search burden to the Examiner and are herein rejoined.  Rejections for Claims 11-14 are set forth below in this Office Action.
Drawings
The drawings were received on January 19, 2021.  These drawings are acceptable.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  	Claim 1, lines 15-16 and Claim 15, lines 24-25 should, respectively, be corrected as follows: “wherein the inner counter cutting edge and the outer counter cutting edge are positioned on a same side of the main body with [[respective]] respect to the lower 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laib et al (US Publication 2010/0095815), herein referred to as Laib, in view of Laib et al (US Publication 2009/0211326), herein referred to as Hank, and further in view of Schmauder et al (US Publication 2014/0090443), herein referred to as Schmauder.	Regarding Claim 1, Laib discloses a planar workpiece processing device, comprising:
	an upper tool (9) comprising at least one cutting tool (9a) with at least one cutting edge (annotated fig. 4a) and a clamping shaft (annotated fig. 4b), the upper tool having an upper stroke axis (16); and
	a lower tool (11’) comprising a main body having a rest surface (23) for a workpiece, the lower tool having an opening (24) in the main body to eject a workpiece part formed from the workpiece downwardly through the opening after the workpiece part is separated from the workpiece by the cutting tool (paragraph 0060, lines 14-16), the lower tool (11’) having a lower stroke axis (Laib states the device has “a punch a drive unit operable to control relative movements of the die holder and the punch holder along a stroke axis,” paragraph 0016), 	wherein the lower tool (11’) comprises an inner counter cutting edge oriented and arranged toward the opening (the inner counter cutting edge is formed at the intersection of opening 24 and the rest surface 23),
	wherein the lower tool comprises at least one outer counter cutting edge (26) provided outside of the opening and associated with the rest surface (23),
	wherein the outer counter cutting edge (26) is oriented towards an outer side of the rest surface (23) bordering the rest surface (fig. 4a),	wherein a distance of the outer counter cutting edge from the lower stroke axis and a distance of the inner counter cutting edge from the lower stroke axis deviate from one another (annotated fig. 4b; the peripheral edge of opening 24 forms portions of the inner counter cutting edge of the lower tool, wherein a side of the opening (24) closer to the stroke axis (annotated as “positioning axis”) has a shorter distance to said stroke axis than a side of the opening further away from the stroke axis, wherein the distance of the outer counter cutting edge cannot be equal to both of the inner counter cutting edges provided in the opening 24, and therefore, will deviate from at least one of the values), and
	wherein the upper tool and the lower tool are movable towards one another for machining the workpiece arranged therebetween (paragraph 0016 and paragraph 0060, lines 10-14). 

    PNG
    media_image1.png
    484
    761
    media_image1.png
    Greyscale
	Laib fails to specifically disclose wherein the inner counter cutting edge and the outer counter cutting edge are positioned on a same side of the main body with respective to the lower stroke axis.	However, Laib provides additional disclosure regarding the openings in paragraph 0060, lines 14-20, wherein “[t]he orifice 24 may also be made wider towards the center of the punching die 11’ in order to allow workpiece parts to be ejected through the orifice 24. In addition, the punch 9 and the punching die 11’ may also be configured as a forming tool by means of which forming may be performed on the workpiece in addition to die-cutting at the position shown in fig. 4a.”	Additionally, Hank teaches it is well known in the art of planar workpiece processing devices with punch and die pairs to provide tool pair with “reorientable rotatable processing tool[s],” as set forth by the title, wherein the processing tools include a die (fig. 2) with a smaller rectangular opening (14) with cutting edge (15.2) and a larger opening (14) with cutting edge (15.1), wherein the punch (6) is provided with a 
	Regarding Claim 3, the modified planar workpiece cutting device of Laib substantially disclosed above includes the inner and the outer counter cutting edges are each formed as an open cutting edge (Laib, annotated figs. 4a and 4b). The cutting edges are open so as to receive the upper tool to process the workpiece. 
	Regarding Claim 4, the modified planar workpiece cutting device of Laib substantially disclosed above includes the inner and outer counter cutting edges of the lower tool are positioned opposite one another relative to the rest surface and are oriented to one another without an angular offset or offset at an angle to one another relative to the rest surface (Laib, figs. 4a and 4b). The inner and outer counter cutting edges of the lower tool have edges that are parallel to one another, and therefore, are perpendicular to a line extending through the lower positioning axis, resulting in an orientation that has no angular offset.	Regarding Claim 5, the modified planar workpiece cutting device of Laib 
	Regarding Claim 6, the modified planar workpiece cutting device of Laib substantially disclosed above includes a punch face (Laib, 28) is connected to the outer counter cutting edge opposite to the rest surface and directed downwardly (Laib, fig. 4b).	Regarding Claim 10, the modified planar workpiece cutting device of Laib substantially disclosed above includes the lower stroke axis of the lower tool lies inside the opening in the main body (as modified by Hank), and wherein the cutting tool of the upper tool is positioned eccentrically relative to the upper positioning axis (Laib, paragraph 0060, lines 7-14).
	Regarding Claim 13, Laib discloses an embodiment (figs. 2b, 2c and 3a-c) in which the rest surface of the lower tool had an approach ramp (slanted surface 25 serves as an approach ramp for an incoming workpiece, 5).	The modified planar workpiece cutting device of Laib substantially disclosed above fails to specifically disclose the embodiment utilized in the rejection for Claim 1 (figs. 4a and 4b) provides the rest surface of the lower tool with an approach ramp extending up to the outer counter cutting edge.	However, Hank teaches it is old and well known in the art of planar workpiece processing devices to provide the rest surface of the lower tool (3) with an approach ramp extending up to the outer counter cutting edge (annotated fig. 3).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the planar workpiece processing device of Laib 
    PNG
    media_image2.png
    335
    519
    media_image2.png
    Greyscale
 	Regarding Claim 14, the modified planar workpiece cutting device of Laib substantially disclosed above fails to disclose the upper tool is formed as a multiple tool including a plurality of cutting tools, and wherein the cutting tools in the multiple tool are activatable individually for workpiece machining by an activation device.	However, Hank teaches it is old and well known in the art of workpiece processing tools to provide an upper tool formed as a multiple tool (fig. 5) including a plurality of cutting tools (several punch inserts, 18), and wherein the cutting tools in the multiple tool are activatable individually for workpiece machining by “an activation device of known design integrated into the upper tool 2” (Hank, para. 0057, lines 5-6)..
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laib (US Publication 2010/0095815), Hank (US Publication 2009/0211326) and Schmauder (US Publication 2014/0090443) in further view of Peterson (US Patent 3,785,236).
	Regarding Claim 8, the modified planar workpiece cutting apparatus of Laib substantially disclosed above fails to disclose the inner counter cutting edge is formed protruding into the opening and projecting radially inwardly with respect to an opening edge and an edge bordering the opening relative to the rest surface.
	However, Peterson teaches it is well known in the art of planar workpiece processing devices to provide the lower tool of the device with the inner counter cutting edge is formed protruding into the opening and projecting radially inwardly with respect to an opening edge and an edge bordering the opening relative to the rest surface.	It would have been obvious to one having an ordinary skill in the art to modify the modified planar workpiece cutting device of Laib substantially disclosed above with the teaching of Peterson such that at least a portion of the cutting edge protrudes into the opening, projecting inwardly with respect to an opening edge and an edge bordering the opening relative to the rest surface because one having an ordinary skill in the art could make the opening and respective cutting edges of any reasonable shape and location .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laib (US Publication 2010/0095815), Hank (US Publication 2009/0211326) and Schmauder (US Publication 2014/0090443) in further view of Bytow (US Patent 6,168,006).	Regarding Claim 11, the modified planar workpiece cutting device of Laib substantially disclosed above includes a discharge surface (Laib, 25) is associated with the outer counter cutting edge (Laib, 26) of the lower tool.
	The modified planar workpiece cutting device of Laib substantially disclosed above fails to disclose the discharge surface is attached detachably to the main body of the lower tool.	However, Bytow teaches it is well known in the art of planar workpeice processing devices to provide an additional discharge surface (3) adjacent to a discharge surface (2) immediately connected to a lower tool (7) of the device that is attached detachably to the main body of the lower tool via fastening screws (24, 25).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the modified planar workpiece cutting device of Laib substantially disclosed above with the teaching of Bytow such that an additional discharge surface is provided adjacent to the lower tool in order to properly ensure scrap pieces and product pieces cut from the workpiece are properly directed away .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Laib (US Publication 2010/0095815), Hank (US Publication 2009/0211326) and Schmauder (US Publication 2014/0090443) in further view of Matsuno et al (US Publicaton 2017/0080475), herein referred to as Matsuno.	Regarding Claim 12, the modified planar workpiece cutting device of Laib substantially disclosed above fails to disclose the at least one outer counter cutting edge bordering the rest surface of the lower tool is rounded or chamfered.	However, Matsuno teaches it is well known in the art of planar workpiece cutting devices to provide a cutting edge (fig. 1) on the lower tool (i.e. die, 120) of a shearing tool pair (punch 110 and die 120) with a rounded or chamfered edge (123).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the modified planar workpiece cutting device of Laib substantially disclosed above with the teaching of Matsuno such that an edge of the outer counter cutting edge is rounded in order for the user to adjust how the upper and lower tools cooperate to process the workpiece, wherein different edges will create difference effects on the edge portion of the piece being cut from the workpiece.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmauder et al (US Publication 2014/0090443), herein referred to as Schmauder, in view of Laib (US Publication 2010/0095815) and further in view of Hank (US Publication 2009/0211326) and Kuroyone (US Patent 4,343,210). 	Regarding Claim 15, Schmauder discloses a planar workpiece processing 
	at least one cutting tool with at least one cutting edge (an edge of the punching stamp 11 is introduced into the die opening of the punching die 9 in a shearing relation to perform a punching function on the workpiece - paragraph 0028), 
	wherein the upper tool is movable along an upper stroke axis (14) by a first stroke drive device (13) in a first direction of a workpiece to be machined and in a second direction, positionable along an upper positioning axis (16) running perpendicular to the upper stroke axis, and movable by a first motor drive assembly (38, 39) with an upper traversing movement along the upper positioning axis (paragraph 0029, lines 7-10);
	a lower tool (punching die 9) oriented towards the upper tool comprising:	a main body (fig. 6) having an opening (paragraph 0027, lines 9-10), with which an inner counter cutting edge is associated (“[i]n the conventional manner” (paragraph 0027, line 9), the opening of the lower tool cooperates with the at least one cutting tool of the upper tool to perform a punching operation on a workpiece), and
	wherein the lower tool is movable along a lower stroke axis (14) by a second stroke drive device (Schmauder states, “[d]uring movements of the stroke device 13 along the positioning axis 16, the punching die 9 and the workpiece support 8 are moved synchronously with the stroke drive device 13 by a motorized drive which is not shown in detail. A stroke device is also conceivable for the punching die 9” - paragraph 0029, lines 12-17; wherein the stroke device (13) comprises all structures required for positioning the lower tool along corresponding lower stroke axis and lower positioning 
	a controller (numerical control unit 15) configured to control the first motor drive assembly (38, 39) and the second motor drive assembly (as set forth above, the second stroke device is provided with corresponding lower first and second motorized drive units (38, 39), wherein Schmauder states on paragraph 0037, lines 1-4, “[a]s with all significant functional units of the punching press 1, the motorized drive units 38, 39 of the wedge gear 21 are also controlled by the numerical control 15 of the punching press 1.”) for moving the upper tool and the lower tool (paragraph 0029, lines 12-16), respectively,
	wherein the upper traversing movement of the upper tool (paragraph 0029, lines 7-10) along the upper positioning axis (16) and the lower traversing movement of the lower tool along the lower positioning axis (the lower tool 9 is moved along a lower positioning axis in the same manner as the upper tool moves along the upper positioning axis) each are actuatable synchronously with one another (paragraph 0029, lines 12-16), and

● Schmauder fails to disclose the upper tool has a clamping shaft in addition to the at least one cutting tool with at least one cutting edge, and wherein the lower tool comprises:
a rest surface on the main body for a workpiece with an opening, the lower tool having an opening in the main body to eject a workpiece part formed from the workpiece downwardly through the opening after the workpiece part is separated from the workpiece by the cutting tool, 	an inner counter cutting edge oriented and arranged towards the opening, and
at least one outer counter cutting edge provided outside of the opening and associated with the rest surface and oriented towards an outer side of the rest surface bordering the rest surface; 	wherein a distance of the outer counter cutting edge from the lower stroke axis and a distance of the inner counter cutting edge from the lower stroke axis deviate from one another.	However, Laib (US Publication 2010/0095815) teaches it is well known in the art of planar workpiece processing devices to provide a set of upper (9) and lower tools (11’) wherein the upper tool has a clamping shaft (annotated fig. 4b, shown below) in addition to the at least one cutting tool (9a) with at least one cutting edge (annotated fig. 4a, shown below), and 
a main body (annotated figs. 4a and 4b) having a rest surface (23) for a workpiece, the lower tool having an opening (annotated figs. 4a and 4b) in the main body to eject a workpiece part formed from the workpiece downwardly through the opening after the workpiece part is separated from the workpiece by the cutting tool (paragraph 0060, lines 14-16);	an inner counter cutting edge oriented and arranged toward the opening (the inner counter cutting edge formed at the intersection of opening 24 and the rest surface 23), and
	at least one outer counter cutting edge (26) provided outside of the opening (24) and associated with the rest surface (23) and oriented towards an outer side of the rest surface bordering the rest surface (fig. 4b); and 	wherein a distance of the outer counter cutting edge from the lower stroke axis and a distance of the inner counter cutting edge from the lower stroke axis deviate from one another (annotated fig. 4b; the peripheral edge of opening 24 forms portions of the inner counter cutting edge of the lower tool, wherein a side of the opening (24) closer to the stroke axis (annotated as “positioning axis”) has a shorter distance to said stroke axis than a side of the opening further away from the stroke axis, wherein the distance of the outer counter cutting edge cannot be equal to both of the inner counter cutting edges provided in the opening 24, and therefore, will deviate from at least one of the values).
    PNG
    media_image1.png
    484
    761
    media_image1.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the device of Schmauder with the teaching of Laib such that the upper and lower tools of Laib are provided for Schmauder in order to provide an alternative set of corresponding upper and lower tools that can perform punching or bending operations depending upon the operation the user wants to perform on the workpiece, wherein Schmuader states different pairs of tools can be used to perform different functions (paragraph 0028). Additionally, providing upper and lower corresponding tools that can perform more than one type of operation enable to operator to be more flexible in how the device is used without having to change the tools to perform another operation.	● The modified planar workpiece processing device of Schmauder substantially disclosed above fails to disclose the inner counter cutting edge and the outer counter 
	● The modified device of Schmauder substantially disclosed above fails to include wherein the upper traversing movement of the upper tool along the upper positioning axis and the lower traversing movement of the lower tool along the lower positioning axis each are actuatable independently of one another.	However, Laib teaches it is old and well known in the art of workpiece planar 	Additionally, Kuroyone teaches it is old and well known in the art of planar workpiece processing devices to provide upper and lower working tools holder driving means including two separate motors for independently driving said tool holders (as set forth in Claim 8 of Kuroyone). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Schmauder substantially disclosed above with the teaching of Laib and Kuroyone such that the upper and lower stroke drive devices are operated independently in order to enable the user to elect to have the tools move synchronously or to enable fine adjustment between the upper and lower tools. 
	Regarding claim 16, the modified device of Schmauder substantially disclosed above includes a C-shaped or a closed machine frame (Schmauder, fig. 1), in an interior of which the upper tool and the lower tool are movable (Schmauder, paragraph 0018, lines 10-17).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        April 8, 2021 


/Jason Daniel Prone/Primary Examiner, Art Unit 3724